J-A15032-20
J-A15033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: INVOLUNTARY TERMINATION       :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO: S.P.M.,       :        PENNSYLVANIA
 JR, A MINOR                          :
                                      :
                                      :
 APPEAL OF: M.E.M., MOTHER            :
                                      :
                                      :
                                      :   No. 573 EDA 2020

            Appeal from the Decree Entered January 13, 2020
 In the Court of Common Pleas of Lehigh County Orphans' Court at No(s):
                            No. A2019-0029

                                  *****

 IN RE: INVOLUNTARY TERMINATION       :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO: M.C.M., A     :        PENNSYLVANIA
 MINOR                                :
                                      :
                                      :
 APPEAL OF: M.E.M., MOTHER            :
                                      :
                                      :
                                      :   No. 574 EDA 2020

            Appeal from the Decree Entered January 13, 2020
 In the Court of Common Pleas of Lehigh County Orphans' Court at No(s):
                            No. A2019-0030


                                  *****

 IN RE: INVOLUNTARY TERMINATION       :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO: S.P.M.,       :        PENNSYLVANIA
 JR, A MINOR                          :
                                      :
                                      :
 APPEAL OF: S.P.M., SR., FATHER       :
                                      :
                                      :
                                      :   No. 575 EDA 2020
J-A15032-20
J-A15033-20


               Appeal from the Decree Entered January 13, 2019
    In the Court of Common Pleas of Lehigh County Orphans' Court at No(s):
                               No. A2019-0029

                                          *****

    IN RE: INVOLUNTARY TERMINATION               :   IN THE SUPERIOR COURT OF
    OF PARENTAL RIGHTS TO: M.C.M., A             :        PENNSYLVANIA
    MINOR                                        :
                                                 :
                                                 :
    APPEAL OF: S.P.M., SR., FATHER               :
                                                 :
                                                 :
                                                 :   No. 576 EDA 2020

               Appeal from the Decree Entered January 13, 2019
    In the Court of Common Pleas of Lehigh County Orphans' Court at No(s):
                               No. A2019-0030



BEFORE:      LAZARUS, J., KING, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                                  FILED JULY 24, 2020

        M.E.M. (Mother) and S.P.M., Sr., (Father) (collectively, Parents) appeal

from the decrees, entered in the Court of Common Pleas of Lehigh County,

involuntarily terminating their parental rights to their minor children, S.P.M.,

Jr., (born 03/06) and M.C.M. (born 02/07) (collectively, Children).1       Upon

careful review, we affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 By filing four separate notices of appeal with one docket number on each
notice, Parents have complied with the dictates of Commonwealth v.
Walker, 185 A.3d 969 (Pa. 2018), which held that “where a single order
resolves issues arising on more than one docket, separate notices of appeal



                                           -2-
J-A15032-20
J-A15033-20


       Parents have an extensive history with the Lehigh County Office of

Children and Youth Services (CYS). Prior to August of 2015, CYS received

fourteen referrals based on a range of persistent concerns including truancy,

medical    neglect,    domestic     violence,    and   inadequate   housing.   N.T.

Termination Hearing, 11/21/19, at 8.             The fifteenth referral was made in

August of 2015, after a vehicle struck M.C.M., then eight years old, while he

was riding his scooter unsupervised; M.C.M. sustained a concussion,

abrasions, and a collapsed lung. Id. On August 27, 2015, Children and their

four siblings were adjudicated dependent.              M.C.M. was placed with his

maternal grandparents, while S.P.M., Jr., and his four other siblings were

permitted to remain with Parents pursuant to a protective order. Id. at 10-

11. Parents were ordered to cooperate with CYS and permit weekly access to

the familial home, maintain a safe and sanitary home for the five children in

their care, ensure that the children in their care attended school and medical

appointments, and provide verification of legal sources of income. Id. Parents

were further ordered to undergo mental health evaluations, to follow any and

all recommendations from their mental health provider, and to have the

children in their care receive medical examinations within thirty days. Order,

1/29/16.


____________________________________________


must be filed for each of those cases.” See also Pa.R.A.P. 341(a). We have
consolidated the appeals sua sponte for ease of disposition. See Pa.R.A.P.
513 (consolidation of appeals).



                                           -3-
J-A15032-20
J-A15033-20


       On January 29, 2016, CYS took emergency custody of S.P.M., Jr., and

the remaining children following disclosures that the oldest child was

performing oral sex upon himself in front of his siblings.2 N.T. Termination

Hearing, 11/21/19, at 12-18. On February 1, 2016, following a shelter care

hearing, the five children were removed from Parents’ home and placed with

M.C.M. at the home of their maternal grandparents.           N.T. Termination

Hearing, 11/21/19, at 12-19.

       At the time of the permanency review hearing on February 29, 2016,

Parents had failed to undergo mental health evaluations, enroll their children

in school, and obtain medical examinations for their children as previously

ordered. Id. at 15-17. Parents also failed to maintain safe and sanitary living

conditions by piling “garbage bags . . . [o]nto the basement stairs” and

ignoring an “abundance of cockroaches in the home;” water from the
____________________________________________


2At a March 2016 permanency review hearing, Justice Works worker Linda
Coleman testified that:

       she had been attempting to work with the family since [] January
       2016 [], and that Justice Works had been referred to the family
       months before that time. . . . Ms. Coleman testified that when
       she [] visited the home on January 28, 2016, [Children’s oldest
       sibling] reported to her that he could [self-fellate]. The other
       children confirmed that he could, as they had seen him do it.

Permanency Review Order, 3/9/16, at 7-8. She further testified that “when it
was brought up to [Mother] that the oldest sibling was performing oral sex on
himself[,] [Mother said] she knew about [i]t, and she [had used it] as a
teaching experience for her children. . . . She never reported it to the agency
or any providers working with the family.” N.T. Termination Hearing,
11/21/19, at 47-48.



                                           -4-
J-A15032-20
J-A15033-20


bathroom leaked into the kitchen as well. Id. at 58; Permanency Review

Order, 3/9/16, Ex. P1A-13, at 8.3 Mother had been minimally cooperative

with in-home services provided by Justice Works, and Father did not comply

with them whatsoever. N.T. Termination Hearing, 11/21/19, at 17.

       By May 23, 2016, Children and their siblings were reportedly doing well

in the home of their maternal grandparents and were all enrolled in school;

M.C.M., however, had to re-adjust to living with his five siblings.          See

Permanency Review Order, 6/10/16, Ex. P1A-27, at 7; Permanency Review

Order, 6/10/16, Ex. P1B-21, at 7.4 In June of 2016, maternal grandparents

disclosed that at least three of the children were engaging in sexual activity

with one another. N.T. Termination Hearing, 11/21/19, at 22; see also Child

Welfare Information Solution (CWIS) Referral Intake History, 4/4/18, Ex. P2-

5, P2-8. All children were removed from the maternal grandparents’ home

and placed in foster care, where M.C.M. struggled to adjust. N.T. Termination

Hearing, 11/21/19, at 22.          Ultimately, M.C.M. returned to living with his

maternal grandparents in August of 2016. He continues to live with them,

and they are an adoptive resource for him. Id. at 22-23.

____________________________________________


3Parents also rented a padlocked room on the third floor of the home to an
unidentified male, about whom they were “never forthcoming.”          N.T.
Termination Hearing, 11/21/19, at 58.

4 During this review period, Child Protective Services (CPS) launched an
investigation into Parents based on disclosures from their children that Parents
would physically beat them using their hands, a belt, or a wooden paddle,
under the guise of parental discipline. Permanency Review Order, 6/10/16,
Ex. P1A-27, at 7.

                                           -5-
J-A15032-20
J-A15033-20


         At the permanency review hearing on August 22, 2016, the court found

Parents minimally-to-non-compliant with their permanency and reunification

goals.      Specifically, Father failed to undergo the protective parenting

treatment      recommended        to    him    after   his    psychological   evaluation.

Permanency Review Order, 9/20/16, Ex. P1B-35.                   Although Mother began

protective parenting treatment at Forensic Treatment Services (FTS), she

“remain[ed] resistant to [such] treatment and [did] not fully understand why

the children were removed from her care.”                    Permanency Review Order,

9/20/16,      Ex.   P1A-45.        Maternal     grandparents,       in   contrast,   were

communicative and cooperative with CYS and participated in protective

parenting treatment at FTS.            See id. at Ex. P1A-29, P1A-35; Permanency

Review Order, 9/20/16, Ex. P1B-29, P1B-35.

         In January of 2017, after Children and their siblings started disclosing,

in therapy, the extent of the sexual abuse and behavior between them in the

past, the court suspended all visitation between Parents and their children,

and between all of the children, per their therapists’ recommendations. Order,

1/20/17.5 At permanency review hearings held on February 13, 2017, May

15, 2017, and August 14, 2017, Father was deemed minimally compliant with

his reunification goals, and Mother was deemed moderately to minimally

____________________________________________


5 “Parents [] entered into this [s]tipuation not because they wish[ed] to stop
contact with their children, but rather because they underst[oo]d that the
therapists [] recommend[ed] this course of action as being in [the] best
interests [of the children].” Order, 1/20/17, at ¶ 6. Parents’ daughters,
A.Q.M. and A.A.M., were permitted to continue living together. Id. at ¶ 1.

                                           -6-
J-A15032-20
J-A15033-20


complaint with hers. See N.T. Termination Hearing, 11/21/19, at 25-35. By

May 15, 2017, Mother had been unsuccessfully discharged from protective

parenting treatment at FTS due in part to her “aggressive attitude.”

Permanency Review Order, 6/8/17, Ex. P1A-53. Father was unsuccessfully

discharged as well. Id. By February of 2018, Parents had been unsuccessfully

discharged from protective parenting treatment with a second service

provider, PA Forensics.    Permanency Review Order, 3/20/18, Ex. P1A-71.

Parents made no attempts to re-enroll in any protective parenting treatment.

N.T. Termination Hearing, 11/21/19, at 36.

      Furthermore, by February of 2018, after Children and their siblings

revealed more disturbing information during therapy, CPS received a new

referral naming Parents as perpetrators of sexual abuse based on their failure

to curtail the rampant sexual activity amongst their children. Id. Following

an investigation, Children’s oldest sibling, S.M., was indicated as a perpetrator

of sexual abuse, based in part on his own admissions to CPS that corroborated

his siblings’ accounts of abuse and exploitation. See CWIS Intake Referral,

4/4/18, Ex. P2, at 5-8. S.P.M., Jr., disclosed to CPS that Parents were “aware

of all the sex stuff going on” between the children—some of which occurred

after witnessing Parents have sex; S.M. confirmed the same. Id. at 8.

Parents explained to CPS that “they were aware of inappropriate sexual

behaviors with the children[,] but did not specify what those behaviors were.”
Id. Ultimately, Parents both received “Indicated” statuses as perpetrators of

sexual abuse through omission. Id. As a result, Mother’s employment was

                                      -7-
J-A15032-20
J-A15033-20


terminated, and Parents relocated to Tamaqua following their eviction for non-

payment of rent. N.T. Termination Hearing, 11/21/19, at 41-42. The court

placed the responsibility on Parents to locate protective parenting service

providers in that area after CYS was unable to do so. When Mother indicated

to CYS that transportation was an issue, CYS emailed Parents asking them to

identify their service provider so that CYS could facilitate transportation.

Parents did not respond to CYS and did not reengage in protective parenting

services. Id. at 76-79.

       At a permanency review hearing on August 6, 2018, the court found

Parents were minimally compliant with their reunification goals. Permanency

Review Order, 9/17/18, Ex. P1A-73.6 At permanency review hearings held on

October 29, 2018, December 19, 2018, April 29, 2019, and October 21, 2019,

however, they were deemed noncompliant. See Permanency Review Order,

11/6/19, Ex. P1B-100; Permanency Review Order, 11/6/19, Ex. P1A-100;

Permanency Review Order, 5/29/19, Ex. P1B-91; Permanency Review Order,

5/29/19, Ex. P1A-91; Permanency Review Order, 12/19/18, Ex. P1B-82;

Permanency Review Order, 11/20/18, Ex. P1A-82.          CYS filed petitions to

involuntarily terminate Parents’ rights to Children on April 30, 2019.



____________________________________________


6 At the time of the August 2018 hearing, CYS was ordered to have Children
undergo evaluations to determine whether termination of Parents’ parental
rights would serve their best interests. N.T. Termination Hearing, 11/21/19,
at 44-45.



                                           -8-
J-A15032-20
J-A15033-20


        On November 21-22, 2019, the trial court held termination hearings at

which the following individuals testified: Jennifer Sell, CYS caseworker; Laura

Craig, CYS caseworker; Dr. Bradley Beckwith, S.P.M., Jr.’s psychologist; Toby

Nicolosi, Father’s forensic counselor at FTS; and Vickie Moyer, Mother’s

therapist at FTS.7      The court also held two in camera conversations with

Children.    Following the hearing, the court entered decrees terminating

Parents’ parental rights to Children pursuant to 23 Pa.C.S. §§ 2511(a)(1), (2),

(5), (8), and (b) of the Adoption Act.8

        Mother   and     Father    each    filed   timely   notices   of   appeal   and

contemporaneous Pa.R.A.P. 1925(b) concise statements of errors complained

of on appeal.9 They raise the following issues for our review:

        1. Did the trial court commit an error of law or abuse of discretion
           in its determination that [CYS] sustained its burden of proof by
           clear and convincing evidence that the statutory standards set
____________________________________________


7 Attorney David Crosson represented S.P.M., Jr., and Attorney Kathryn
Williams represented M.C.M at the termination hearings. At the start of the
hearing on the 21st, the trial judge indicated that neither attorney was
“representing a conflict position.” See N.T. Termination Hearing, 11/21/19,
at 4. See 23 Pa.C.S. § 2313(a) (children have statutory right to counsel in
contested involuntary termination proceedings) and In re K.R., 200 A.3d 969
(Pa. Super. 2018) (en banc), but see In Re: T.S., E.S., 192 A.3d 1080, 1092
(Pa. 2018) (“[D]uring contested termination-of-parental-rights proceedings,
where there is no conflict between a child’s legal and best interests, an
attorney-guardian ad litem representing the child’s best interests can also
represent the child’s legal interests.”).

8   23 Pa.C.S.A. §§ 2101-2938.
9See Pa.R.A.P. 1925(a)(2) (in children’s fast track cases, concise statement
shall be filed and served with notice of appeal).



                                           -9-
J-A15032-20
J-A15033-20

          forth in 23 Pa.C.S. §§ 2511(a)(1), (2), (5)[,] and (8) had been
          met?[10]

       2. Did the trial court commit an error of law or abuse of discretion
          in its determination that [CYS] sustained its burden of proof by
          clear and convincing evidence that the termination of [Father’s]
          parental rights best meets the developmental, physical[,] and
          emotional needs and welfare of the children as required by 23
          Pa.C.S. §§ 2511(b)?

       3. Did the trial court err as a matter of law and/or abuse [its]
          discretion in finding that [CYS] sustained [its] burden of proof
          by clear and convincing evidence that the termination of
          [Mother’s] parental rights to [S.P.M., Jr., and M.C.M.][11] best
          meet the needs and welfare of the children as required by 23
          Pa.C.S. §§ 2511(b)?

Brief of Father, at 5; Brief of Mother, at 4.

       Our standard of review in cases involving the termination of parental

rights is well-settled:

       [It] requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of    discretion   only   upon     demonstration      of   manifest
____________________________________________


10This issue, included in Father’s appellate brief, appears almost verbatim in
Mother’s appellate brief. See Brief of Mother, at 4 (“Did the trial court err as
a matter of law and/or abuse [its] discretion in finding that [CYS] met the
requirements of 23 Pa.C.S. §§ 2511(a)(1), (2), (5)[,] and (8) by clear and
convincing evidence?). We address them together to avoid redundancy.

11 Counsel for Mother erroneously named A.Q.M. and A.A.M. in place of S.P.M.,
Jr., and M.C.M. in his statement of questions involved. Neither A.Q.M. nor
A.A.M. is discussed throughout the remainder of Mother’s appellate brief. The
trial court previously terminated Parents’ rights to their minor daughters,
A.Q.M. and A.A.M., after a hearing on August 3, 2018. This Court affirmed
that decision on October 24, 2019. See In re A.Q.M. and A.A.M., 194 EDA
2019 (Pa. Super., filed Oct. 24, 2019) (unpublished memorandum). It is not
the subject of the current appeal.

                                          - 10 -
J-A15032-20
J-A15033-20

      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision [] should not be reversed merely because the
      record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      At the termination hearing, CYS Caseworkers Craig and Snell testified

that Mother and Father have consistently failed to complete even a single

court-ordered service to effectuate reunification with Children, whether it be

verifying mental health treatment, maintaining a safe and sanitary home,

ensuring Children attend school, obtaining medical examinations for Children,

complying with reunification and in-home services deemed necessary by CYS,

following through with the recommendations resulting from mental health

evaluations, or most importantly, completing protective parenting treatment.

See N.T. Termination Hearing, 11/20/19, at 11-46, 63-83. With regard to

protective parenting treatment, both Mother and Father were discharged

unsuccessfully from two separate service providers, and have made no efforts

to reengage. Id. at 30-36.

      Additionally, at the termination hearing, Moyer and Nicolosi testified

regarding the inability of Mother and Father, respectively, to appreciate the

seriousness of the sexual behavior and abuse that had occurred amongst their

children, the impact it has had on their children, or their own roles in allowing

it to continue. Moyer testified that she attempted to work with Mother “to

identify the lack of boundaries in the home, the means of discipline that [were]


                                     - 11 -
J-A15032-20
J-A15033-20


used with her children, and the sexually aggressive behavior that was taking

place in the home between the children.”           N.T. Termination Hearing,

11/22/19, at 46-67. Mother remained “extremely defensive . . . and irritated,”

and “refused to identify her role as a parent.” Id. at 49.   Moyer further

testified that if a parent is unable to accept the reality of the “horror [that]

has happened in the family,” there is a poor chance any of the problems will

be solved, and Children will remain unsafe. Id. at 51-52. In the end, Mother

“didn’t make any progress” in her protective parenting treatment; “she didn’t

think there was anything wrong with the way her family functioned, and

therefore did not see that it had an impact on the children at all.” Id. at 54.

      Similarly, Nicolosi testified that Father consistently refused to take any

responsibility for Children’s circumstances, nor did he acknowledge his own

need for treatment in order to safely parent his children. Id. at 7-13. Over

the course of his short-lived treatment, Father disclosed that he was “verbally

and physically aggressive in the home” as a means of discipline, detailing at

least one incident in which he grabbed his children by the neck, and explained

that he “do[es]n’t have any goals” in terms of protective parenting treatment

or in life. Id. at 8, 21-23.   Doctor Beckwith also testified as to Father’s

absentee parenting style and emphatic denial of the sexual behavior occurring

among the children. N.T. Termination Hearing, 11/21/19, at 120. Doctor

Beckwith explained that Father admittedly spent the majority of his time

isolated in the basement or other areas of the home, trying to avoid his

children while Mother cared for them and for him. Id. at 120-22. Based on

                                     - 12 -
J-A15032-20
J-A15033-20


the results of psychological tests, Father was deemed to have a paranoid and

passive aggressive personality. Doctor Beckwith further testified that

       [These personality traits are] not dissimilar. In fact, they have
       quite a significant amount of overlap in their symptoms.
       [I]ndividuals with these personality traits believe that the world is
       out to get them. They are resentful towards others . . . [and]
       have a limited capacity [for] understanding people. They can’t
       empathize effectively. So to connect with a child, you have to at
       least understand what they’re going through. You have to
       understand how to meet their basic needs, whether it be food,
       shelter, cleanliness, or even what it would be like for them to go
       to bed hungry. . . . These individuals are going to struggle [to
       understand] how [anything] would be perceived by the
       children.[12]

       These individuals don’t think they do anything wrong. . . . They
       have an egocentric perception, which means it’s all about them.
       Every situation they consider their needs first[.]

                                          ***

       [I]n this case[,] what we know about [Father] is that his way of
       coping with those within his household is to isolate and avoid. So
       that is particularly dangerous with the sexually acting out
       behaviors, because if the children are being sexually aggressive
       towards each other and the parents leave the situation, they are
       in a way allowing that to continue. They are permitting it to
       continue, which is how the children get to see it, because they’re
       essentially just walking away from the situation and not
       intervening.

                                          ***

       I asked [Father] numerous times in different ways how his wife
       would be affected and how the children would be affected by his
       isolation and by all of his resentment and refusal to attend visits,

____________________________________________


12 As Dr. Beckwith explained, “[o]ne of the best indicators of positive child-
rearing is the parent-child relationship. And somebody that cannot empathize
with a child cannot establish a healthy relationship with that child.” N.T.
Termination Hearing, 11/21/19, at 152.

                                          - 13 -
J-A15032-20
J-A15033-20

        and he continued to shift the focus back to him and how . . . it
        wasn’t fair to him.
Id. at 127-131.

        Doctor Beckwith also opined on the impact on S.P.M., Jr., of terminating

Parents’ parental rights. Doctor Beckwith testified in great detail as to S.P.M,

Jr.’s reports of maltreatment and abuse at the hands of his parents and

siblings.13 He further testified that although S.P.M., Jr., was initially against

the idea of losing his parents, upon reflection, he was excited at the idea of

finding true caretakers who will treat him kindly.14 Id. at 140. It was Dr.
____________________________________________


13   Doctor Beckwith testified, in part, as follows:

           [In t]he home itself, there was a normalization of head lice.
           . . . [A]ll the siblings would pass lice and back and forth to
           each other[.] . . . [S.P.M., Jr.,] had said that if you looked
           at the carpet long enough you could see it moving because
           of maggots and roaches that were underneath the carpet in
           the bedroom. He was fearful to walk on the floor barefoot.
           He often went to bed hungry. . . . He [also said] that there
           was quite of bit of sexualized behaviors between himself and
           his siblings as well. . . . He said that [Father] was almost
           never present, and when he was present, he would hit him
           . . . with a couple of different objects. He also said that his
           mother would [] hit him . . . [and that she] had two [] men
           that would visit her in the house quite a bit[.] . . . He talks
           about [his] frustration because these men would bring food
           into the house and would eat in front of [the children] and
           then [he] would not have anything to eat and would go to
           bed hungry. He described a very negligent supervision.

N.T. Termination Hearing, 11/21/19, at 136-39.
14   Doctor Beckwith further testified:

           [S.P.M., Jr.,] said he’s interested in having somebody adopt
           him and he talked about ‘silly’ things they could do together



                                          - 14 -
J-A15032-20
J-A15033-20


Beckwith’s professional opinion that S.P.M., Jr., does not have any significant,

positive attachment to Mother and Father, and simply yearns for someone to

call “mom” and “dad.”          See id. at 159.     Doctor Beckwith testified that

terminating Parents’ parental rights would ultimately be beneficial for S.P.M.,

Jr., because it would allow him to form new, positive relationships.

       [S.P.M., Jr.,] has this fantasy perception of parents that he bases
       off of his descriptions from television shows from watching
       Nickelodeon, and that’s what he thinks is going to happen. So as
       long as there is this [] anchor of his parents weighing him down
       and his belief about what they’re capable of accomplishing, he
       can’t really put the emotional effort into forming new
       relationships.
Id. at 147. Doctor Beckwith also explained that terminating Parents’ parental

rights would open S.P.M., Jr., up for adoption and give him a goal to work

towards. Id. at 159.

       Upon review of the record, we find there is ample, competent evidence

to support the trial court’s factual findings. T.S.M., supra. Moreover, the

court’s conclusions are not a result of an error of law or an abuse of discretion.
Id.    Children were removed from Parents’ care due to their negligent

supervision and maltreatment. Since Children were adjudicated dependent,

“[t]he court-ordered services have remained largely the same throughout
____________________________________________


          like getting Chinese food [and] playing basketball. He asked
          me if his bus driver could be available to adopt him because
          his bus driver is very nice to him. . . . This is just – this is
          a kid that is really putting it out there that he wants
          somebody to care for him.”
Id. at 140-42.

                                          - 15 -
J-A15032-20
J-A15033-20


four-and-a-half years of dependency proceedings.          Neither parent has

completed even one court-ordered service.” Final Decree, 1/13/20, at n.1.

Parents have both failed to complete the protective parenting treatment that

was necessary to effectuate reunification with Children, and evidenced their

intentions not to seek such treatment. They are both demonstrably unwilling

or unable to rectify the serious issues that led to Children being removed from

their care in the first place. “After all this time, [P]arents are no closer to

reunifying with [Children] than they were [] when [Children were] removed

from their care.” Id.15 Accordingly, we find that the record supports the trial

court’s finding that termination was proper pursuant to section 2511(a)(2),

where Parents demonstrated “continued incapacity, abuse, [and] neglect . . .

causing [Children] to be without essential parental care, control or subsistence

necessary for [their] physical or mental well-being[.]”          23 Pa.C.S. §

2511(a)(2).16




____________________________________________


15 The trial court provided nearly identical reasoning in each of four decrees,
entered on the same date, terminating each parent’s right to each child at
issue.

16While the trial court found that CYS also met its burden of proof under
subsections (a)(1), (5), and (8), “we need only agree with its decision as to
any one subsection in order to affirm the termination of parental rights.” In
re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004).



                                          - 16 -
J-A15032-20
J-A15033-20


       Furthermore, we find that the court properly found clear and convincing

evidence for termination under section 2511(b).17 Due to the severity of the

trauma that Children experienced as a result of their sexual aggression

towards one another, their therapists recommended that Children cease visits

with Parents and their siblings until the parties made sufficient progress for

contact to resume. Due to Parents’ failure to successfully engage in protective

parenting treatment, this progress was never realized, and Children have not

seen Parents since December of 2016. At the time of the termination hearing,

M.C.M. had spent years living with his maternal grandparents, who have

completed protective parenting training and have been consistently willing to

be a permanent, adoptive resource for him.           “The [c]ourt interviewed

[M.C.M.], who expressed that he felt [okay] with not having contact with

[Parents] and understood that he might not have sibling contact. He explained

[that Parents] did not take good care of him and his siblings. They did not
____________________________________________


17  See 23 Pa.C.S. § 2511(b) (in terminating the rights of a parent, court shall
give primary consideration to developmental, physical, and emotional needs
and welfare of the child. The rights of a parent shall not be terminated solely
on the basis of environmental factors . . . found to be beyond the control of
the parent); see also In re K.S.Z., 948 A.2d 753, 760 (Pa. Super. 2008)
(“Intangibles such as love, comfort, security, and stability are involved when
inquiring about the needs and welfare of the child. The court must also discern
the nature and status of the parent-child bond, paying close attention to the
effect on the child of permanently severing the bond.”). The determination of
a child’s “needs and welfare” requires an examination of “the status of the
natural parental bond.” In re E.M., 620 A.2d 481, 485 (Pa. 1993). However,
“in cases where there is no evidence of a bond between the parent and child,
it is reasonable to infer that no bond exists.” In re K.Z.S., supra, at 762-63.
As such, “the extent of any bond analysis . . . necessarily depends on the
circumstances of the particular case.” Id. at 763.


                                          - 17 -
J-A15032-20
J-A15033-20


provide much food and [abused him physically].” Final Decree, 1/13/20, at

n.1; see also N.T. Termination Hearing, 11/22/19, at 4. S.P.M., Jr.’s therapist

confirmed that S.P.M., Jr., did not have a healthy bond with Parents, and that

terminating their parental rights would serve his best interests by facilitating

his adoption and allowing him to forge new, healthier relationships with

people. See In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006)

(“The court cannot and will not subordinate indefinitely a child’s need for

permanence and stability to a parent’s claims of progress and hope for the

future.”).

      Based on the foregoing, we conclude the trial court did not commit an

error of law or an abuse of discretion. In re T.S.M., supra. Therefore, we

affirm the court’s decrees terminating Parents’ parental rights to Children.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/20




                                     - 18 -